Sam H. Lattimore: -- may I -- Mr. Justice Stewart referred to the confessions on where the information might be -- can be verified. In the course of the opinion of the Court in giving the history of the case, the Court said thereafter, he was arrested on a bus by a member. Now, he had -- had paid a bus driver to haul him over into another part of Eastern Oklahoma. Thereafter, he was arrested by -- on a bus by a member of the highway patrol at Poteau, Oklahoma. And a short time later confessed the murder of Tommy Cooke, taking the officers to the point in Le Flore County, Oklahoma, where he had disposed of the gun, which the officers recovered and which ballistic experts established was the gun that killed Cooke. Another question was asked several times with reference to the procedure of the Court in Volume -- Sections 973, that's a sequence here. The Court passed on that very clearly in this case. When -- the Court referring to that contention said that we are of the opinion that both the provisions of 974 and 973 are contingent -- contingent upon the request for evidence under the provisions of 974 and 975 are contingent upon the request for evidence under the provisions of 973 or is -- it was in the trial court's discretion to pursue some other reasonable method, and that's the question. When the parties fail to make a request for the privilege thereof, the same is waived and some other method of supplying the Court with the necessary information for the pronouncement of judgment and sentence may be substituted therefore. I am citing a large number of cases from other States. It is therefore -- in this record at no time did the defendant attempt to invoke the principles of this statute. He did not, at any time, request the taking of evidence in mitigation or offered the slightest statement by a way of litigation. He only asked for mercy, something he did not show the victim. We are therefore of the opinion that the defendant's first contention under both the law and the facts cannot be sustained. In that connection, I refer to the fact that in the making of those statements, the County Attorney wasn't the only one who made the statement. Mr. Woodson, who represented the defendant, made an extended statement.
Earl Warren: Did he deny --
Sam H. Lattimore: Coming back to the --
Earl Warren: -- did he deny --
Sam H. Lattimore: I beg your pardon?
Earl Warren: -- did he deny or contest any of these statements --
Sam H. Lattimore: The -- no, sir.
Earl Warren: -- of the (Voice Overlap) --
Sam H. Lattimore: When Mr. Woodson was asked if he had anything further to say he said no. And then when the Court asked the defendant very specifically and it's set out in both --
Earl Warren: Yes.
Sam H. Lattimore: -- the opinions of the Judge Brett's opinion and Judge Powell's opinion. The fact that the defendant said he had nothing further to say and that all of the statements made by the County Attorney were true. With reference to the contention as to the merger, our court said, "It is further urged that the crime of kidnapping merged into the crime of murder. Neither of these contentions can be sustained for the law defines murder and kidnapping as two separate and distinct offenses. Therefore, there would not be such as -- be such things as merger of these separate offenses. Furthermore, Oklahoma does not recognize such doctrine," citing a number of cases." It is urged that these crimes arise out of the same transaction, but such fact will not result in a merger of these separate and distinct offenses," citing another case. I have cited in my brief a number of cases to which I will not have reference to refer. As I said a while ago, we can't present you a case just on the exact state of facts but we do have the parallels and I refer to a charge of conspiracy, which our court has held repeatedly, does not merge in the offenses that are the object of the conspiracy. And I reported in my brief to several other cases from other States, including cases from California, where they expressly held that there was no merger. In the case of Morgan versus Devine, 237 U.S., this Court referred to the fact that Section 192 of the U.S. Penal Code declares it to be a crime for any person to forcibly break into or attempt to break into any post office, with intent to commit in such post office any larceny or depredation. Section 190 makes it a crime to steal, purloin or embezzle any mail bag or other property in use or belonging to the post office department or to appropriate any such property to one's own use or to any other use than its proper use. In Morgan versus Devine, the Court held that the breaking into the post office in violation of 192 did not merge in the crime of larceny, of property taken out of the post office and that the two crimes under these two sections were distinct and separate crimes, one other part to the other.
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: I beg your pardon?
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: That it doesn't mean at all that the penalty of death was imposed on -- on a charge of murder and the two crimes were separate and distinct. Suppose that -- suppose that he had been given it as penalty in Muskogee County --
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: -- it would -- yes, sir, it would not have prevented the Court in Tulsa County from imposing a death penalty following the kidnapping.
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: Certainly he took into consideration. They murdered a felon. If he hadn't committed anything except just to simply kidnap this young man and had later released him unharmed, either been given a pardon or life penalty. Now, we wouldn't have such a wide stretch in the penalty law, going all the -- going all the way --
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: I beg your pardon?
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: No, sir, it was the second -- it was a heavier penalty for kidnapping. In -- in imposing the penalty in a kidnapping case, the Court is going to take into consideration all the things that it done, following that kidnapping, your federal statute provides for a death penalty but prevents its imposition if the victim is released unharmed.
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: Yes.
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: He also -- yes, sir, he also took into consideration crime of robbery for which he had given him 50 years. He also took into consideration the other crimes that he -- he perpetrated. The whole thing came into the picture --
Charles E. Whittaker: (Inaudible)
Sam H. Lattimore: Well, there isn't any denial at all that the fact that he took that into consideration. But he could have done that if he had received a death penalty in this Court again. He wouldn't have barred that. There isn't -- I beg your pardon?
Earl Warren: Mr. Lattimore, you may take one minute or so to sum up, but your time is up and we must --
Sam H. Lattimore: Thank you very much.
Earl Warren: -- conclude the case.
Sam H. Lattimore: I have cited other parallels in my brief beside that of conspiracy. And this federal case is arising under those two statutes. The second offense statutes constitute, to me, a parallel on the same principle, and I haven't cited the cases because there are so many of them. But in this Court here, this Court in the case of Graham versus West Virginia, in 224 U.S. went into the subject of these second offense statutes. And this Court said that even though the former conviction is taken into consideration in giving the man a heavier punishment for the second offense, he is not being sentenced because of the -- and or punished because of the former conviction. But this is a new punishment but a heavier one imposed because of his first conviction. And in the last case that was before this Court, it came up from the Supreme -- appeal from the Supreme Court of Kansas, involved this question and this Court dismissed the appeal on the ground that there was a want of a substantial federal question, and that's in the -- law addition, the U.S. -- and that's exactly -- in my opinion is what ought to be done with this case.
Earl Warren: Mr. Ladner.
John A. Ladner, Jr.: May it please the Court. I am in desperate need of time, but to sum up just as quickly as I can because the fact of the matter is I don't intend to file a reply brief in this case, at least, on this consideration, I may later. But to -- to sum up my rebuttal to the State's position as they put it in this brief, and as I think I heard it here today, first of all, there's -- the cases that they cite, Morgan versus Devine and certain other cases involving the construction of congressional acts, I don't believe have one moment's applicability to our situation here. In rebuttal to Morgan versus Devine and one or two of the other cases there, I cite to this Court the later decisions of Prince versus United States and of the -- the latest advance sheet, my namesake Ladner versus United States where you held under the Act of Congress that one shot at two federal officers is one offense rather than two assaults.
Felix Frankfurter: It's all the question of construction not of --
John A. Ladner, Jr.: Absolutely.
Felix Frankfurter: -- constitutionality.
John A. Ladner, Jr.: Absolutely. And I do not rely on those cases but I say that by the same token, neither can they. I am interested in state cases here, cases arising under the Fourteenth Amendment. They -- the State of Oklahoma has made the same mistake throughout their entire brief. They consider that I am here under the Fifth Amendment, I am not. When I mention double jeopardy, I am here under the Fourteenth Amendment. And I mean double jeopardy only to the extent that that doctrine applies under the Fourteenth Amendment, double punishment. And your cases that I have cited, many of them here bear me out on that absolutely. Now, let's -- let's understand my feeling on this. If we want to go into how heinous a crime is, if we want to say how despicable a man is and deny him his constitutional rights on that basis, then that's new law indeed. These constitutional guarantees apply to the innocent as well as the guilty, and this man admitted his guilt to the kidnapping. These -- so far as the facts are concerned, I would hesitate to be any part of a speculation or a conjecture that puts the switch on anybody in the electric chair, and I don't mean by that to depart from rationale thinking and get into the purely emotional anymore than perhaps the trial judge in this case intended to do that, but that's just exactly what he did. He was misled. The statement by the County Attorney that there are plenty of cases as precedent by which we can give this man the death penalty for kidnapping is not so at all. If Clarence Darrow would have been in Tulsa and tried to figure out what this man would have gotten for the kidnapping, he would have come to no other conclusion than we did. I don't care how experienced the trial attorney. What do you do? You go back and look at the kidnapping cases that have been decided by the juries of the State of Oklahoma. And barring a type of legal or judicial entrapment, which, if I am not stepping out of the bounds of propriety, is exactly what happened here, through the co-work of the prosecuting attorney, barring that we should be allowed to rely on the precedent of those kidnapping cases taking similar fact situations. We -- absolutely, we discussed this case with the defendant. He wanted to get it off his chest. Now, taking that into consideration, it was incredible to us to find what transpired here and to find even more, let us say, and in all due respect to our courts that it was upheld by the Criminal Court of Appeals. We don't come here asking mercy, we come asking justice. And for that matter, I just -- I just feel that commendation to me as a public defender, as even the -- our Criminal Court of Appeals did is not what -- what we're -- what I want here. I want to see, now that we are down to the edge of the water, that we can step into it because Ciucci, I believe is the way its pronounced, versus Illinois, Hoag versus New Jersey, if I had the time I'd like to distinguish those two cases and use them because I feel that Hoag can be very definitely distinguished on the fact that the first three robberies wound up in a mistrial by the prosecuting attorney. So this Court says that's an unexpected turn of events. That doesn't happen in our case. We had a trial or at least a plea of guilty in Muskogee free from any error. And in Hoag versus New Jersey, you said it was all right for them to prosecute the man again. In Ciucci versus Illinois, without getting allophonic question of the admissibility of evidence of all three or four murders, that prosecutor, just sure as this world, was repeatedly trying to do the very same thing that the prosecutor in the State of Oklahoma. He was not satisfied. And this Court said in -- in Ciucci versus Illinois that if it could be established by the record that that was the situation, then they might consider the case otherwise, and I think that's definitely the situation in -- in this case.
Earl Warren: Mr. --
John A. Ladner, Jr.: Thank you.
Earl Warren: -- Ladner while I'm sure you didn't -- hadn't given your services to this man for the purpose of obtaining public commendation, the Court does appreciate what you have done. We realize you have left the Public Defender's Office and are giving your own -- your own time as a lawyer in the interest of what you consider to be the cause of justice and for that, we -- we do commend you. And it just -- does give us comfort to know that lawyers will -- will do that.
John A. Ladner, Jr.: Thank you, Mr. Chief --
Earl Warren: And of course, gentlemen, we appreciate the manner in which you have represented the interest of your State.